Case 1:18-cr-00224-AJN Document 132 Filed 09/16/19 Page 1 of 1

UNITED STATES DISTRICT COURT [:
SOUTHERN DISTRICT OF NEW YORK

 

United States of America, MH

 

—V—
18-cr-0224 (AJN)

Ali Sadr Hashemi Nejad,
ORDER

Defendant.

 

 

ALISON J. NATHAN, District Judge:

The Court hereby reserves November 8, 2019 at 1 p.m. for oral argument on Defendant’s
pretrial motions. The parties shall inform the Court by October 25, 2019 whether they request

oral argument at that time.

SO ORDERED.

Dated: September | \y 2019
New York, New York

 
